DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because solid black shading is not permitted see Figure 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-16, 19-24, 27, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalbfeld et al. (US 2010/0024839).
Kalbfeld et al. disclose an interdental cleaning tool comprising a base part made of a synthetic resin, the base part having a handle base (76) and an elongated shaft core base (74) connected to a leading end of the handle base; and a flexible part (82) made of an elastomer and covering at least a portion of the base part, the flexible part having at least a cleaning flexible part covering the core base, the handle base constituting a handle part, and the core base and the cleaning flexible part constituting an interdental cleaning part, wherein a plurality of interdental cleaning tools  (Figures 11-13) are aligned in parallel, connection parts (80) for connecting the adjacent interdental cleaning tools are provided across the adjacent handle bases so as to be integral with the handle bases, the base parts are made of a synthetic resin material with a fiber material, the fiber material is oriented along the length of the base part, at least a first boundary part of two boundary parts between the connection part and the handle bases on both sides of the connection part, the fiber material is oriented along the longitudinal side of the base part such that the adjacent interdental cleaning parts can be cut and separated at the first boundary part (see Figure 13; paragraphs 25, 28, .

Response to Amendment
The declaration under 37 CFR 1.132 filed 3/16/2021 is insufficient to overcome the rejection of claims 13-16, 19-24, 27, and 28 based upon the 35 U.S.C. 103(a) rejection of Kalbfeld et al. (US 2010/0024839) as set forth in the last Office action because:  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). While applicant has referred back to the charts 1 and 2 in the specification, applicant has not proved that the claimed value of 20-35% is critical or unexpected, but merely superior in that range. For instance, the Tables also show that ranges 20-40% work well to prevent breakage, therefore, the criticality of the claimed narrow range has not been addressed.  The declaration appears to be an attempt to demonstrate unexpected superiority yet there is no indication that the results are unexpected. .

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Kalbfeld does not disclose the combination ratio of the glass fiber to polypropylene is 20 weight % or more and 35% weight or less and there is a critical significance in the value of the combination ratio fiber. Kalbfeld teaches that polypropylene is combined with glass fibers to create a dental device as claimed by applicant. Weihrauch (US 2001/0047556) is relied upon as evidence to show that plastic and glass fibers have been routinely used in toothbrushes within applicant’s claimed range (paragraph 8 and 9) to allow for flexibility in a wide amount of ranges to accommodate toothbrushes for children vs toothbrush for adults .  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
5/17/2021